
	

113 SRES 83 IS: Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 83
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Casey (for himself,
			 Ms. Collins, Mr. Brown, Ms.
			 Landrieu, and Mr. Blumenthal)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of Multiple
		  Sclerosis Awareness Week.
	
	
		Whereas multiple sclerosis can impact men and women of all
			 ages, races, and ethnicities;
		Whereas approximately 2,100,000 individuals worldwide have
			 been diagnosed with multiple sclerosis;
		Whereas multiple sclerosis is typically diagnosed between
			 the ages of 20 and 50, yet it is estimated that between 8,000 and 10,000
			 children and adolescents are living with multiple sclerosis;
		Whereas multiple sclerosis is an unpredictable
			 neurological disease that interrupts the flow of information within the brain
			 and between the brain and the rest of the body;
		Whereas symptoms of multiple sclerosis range from numbness
			 and tingling to blindness and paralysis and the progress, severity, and
			 specific symptoms of multiple sclerosis in any 1 individual cannot yet be
			 predicted;
		Whereas there is no laboratory test available that
			 definitely defines a diagnosis for multiple sclerosis;
		Whereas although multiple sclerosis is not directly
			 inherited, studies show that genetic factors can indicate that certain
			 individuals are susceptible to the disease;
		Whereas the exact cause of multiple sclerosis is still
			 unknown and there is no cure;
		Whereas in rare cases, multiple sclerosis is so
			 progressive that the disease is fatal, but most people with multiple sclerosis
			 have a normal or near-normal life expectancy;
		Whereas severe multiple sclerosis can shorten the life
			 span of an individual;
		Whereas the Multiple Sclerosis Coalition, an affiliation
			 of multiple sclerosis organizations dedicated to the enhancement of the quality
			 of life for all individuals affected by multiple sclerosis, recognizes and
			 supports Multiple Sclerosis Awareness Week;
		Whereas the mission of the Multiple Sclerosis Coalition is
			 to increase opportunities for cooperation and provide greater opportunity to
			 leverage the effective use of resources for the benefit of the multiple
			 sclerosis community;
		Whereas the Multiple Sclerosis Coalition recognizes and
			 supports Multiple Sclerosis Awareness Week during March of every calendar
			 year;
		Whereas the goals of Multiple Sclerosis Awareness Week
			 are—
			(1)to invite
			 individuals to join the movement to end multiple sclerosis;
			(2)to encourage
			 individuals to demonstrate a commitment to moving toward a world free of
			 multiple sclerosis; and
			(3)to acknowledge
			 the individuals who have dedicated time and talent to promote multiple
			 sclerosis research and programs; and
			Whereas this year, Multiple Sclerosis Awareness Week is
			 recognized during the week of March 11, 2013, through March 17, 2013: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Multiple Sclerosis Awareness Week;
			(2)encourages
			 States, territories, possessions of the United States, and localities to
			 support the goals and ideals of Multiple Sclerosis Awareness Week by issuing
			 proclamations designating Multiple Sclerosis Awareness Week;
			(3)encourages media
			 organizations to participate in Multiple Sclerosis Awareness Week and help
			 provide education to the public about multiple sclerosis;
			(4)commends the
			 efforts of the States, territories, and possessions of the United States to
			 support the goals and ideals of Multiple Sclerosis Awareness Week;
			(5)recognizes and
			 reaffirms the commitment of the United States to ending multiple sclerosis by
			 promoting—
				(A)awareness about
			 individuals that are affected by multiple sclerosis; and
				(B)education
			 programs, supporting research, and expanding access to medical
			 treatment;
				(6)recognizes all
			 individuals in the United States living with multiple sclerosis;
			(7)expresses
			 gratitude to the family members and friends of individuals living with multiple
			 sclerosis, who are a source of love and encouragement to those individuals;
			 and
			(8)salutes the
			 health care professionals and medical researchers who—
				(A)provide
			 assistance to those individuals affected by multiple sclerosis; and
				(B)continue to work
			 to find ways to stop the progression of the disease, restore nerve function,
			 and end multiple sclerosis forever.
				
